        Case: 3:18-cv-00876-wmc Document #: 16 Filed: 05/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JEFFREY NEUBECKER,

        Plaintiff,
                                                    Case No. 18-cv-876-wmc
   v.

WISCONSIN DEPT. OF HEALTH &
HUMAN SERVICES, SAND RIDGE
SECURE TREATMENT CENTER,
DOUG BELLILE, MITCHELL LENSKI,
and CHARLIE SAUNDERS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             5/4/2021
        Peter Oppeneer, Clerk of Court                        Date
